             Case 2:19-cv-00065-AC Document 28 Filed 01/19/21 Page 1 of 2


 1   Robert C. Weems (CA SBN 148156)
     WEEMS LAW OFFICES
 2   526 3rd St., Ste. A-2
 3   San Rafael, CA 94901
     Ph: 415.881.7653
 4   Fx: 866.610.1430
           rcweems@weemslawoffices.com
 5   Attorney for Plaintiff,
        IAN CLAIR MACDOWELL
 6
 7
                                    UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9
10    IAN CLAIR MACDOWELL,                                Case No. 2:19-cv-00065-AC

11         Plaintiff,                                     STIPULATION AND PROPOSED ORDER RE
                                                          ATTORNEY FEES AND EXPENSES
12    v.                                                  PURSUANT TO THE EQUAL ACCESS TO
                                                          JUSTICE ACT, 28 U.S.C. § 2412(d), AND
13
      ANDREW M. SAUL,                                     COSTS PURSUANT TO 28 U.S.C. § 1920
14    Commissioner of Social Security,                    FILED BY IAN CLAIR MACDOWELL

15         Defendant.
16
              IT IS HEREBY STIPULATED by and between the parties through their undersigned
17
     counsel, subject to the approval of the Court, that Plaintiff be awarded attorney fees and expenses in
18
     the amount of Seven Thousand Four Hundred Fifty Dollars and no cents ($7,450.00) under the Equal
19
     Access to Justice Act (EAJA), 28 U.S.C. § 2412(d), and no costs under 28 U.S.C. § 1920. This
20
     amount represents compensation for all legal services rendered on behalf of Plaintiff by counsel in
21
     connection with this civil action, in accordance with 28 U.S.C. §§ 1920, 2412(d).
22
              After the Court issues an order for EAJA fees to Plaintiff, the government will consider the
23
     matter of Plaintiff’s assignment of EAJA fees to his counsel. Pursuant to Astrue v. Ratliff, 560 U.S.
24
     586, 598 (2010), the ability to honor the assignment will depend on whether the fees are subject to
25
     any offset allowed under the United States Department of the Treasury’s Offset Program. After the
26
     order for EAJA fees is entered, the government will determine whether they are subject to any offset.
27
              Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines that
28

                                                        1
     STIPULATION AND PROPOSED ORDER                                                 Case No. 2:19-cv-00065-AC
              Case 2:19-cv-00065-AC Document 28 Filed 01/19/21 Page 2 of 2


 1   Plaintiff does not owe a federal debt, then the government shall cause the payment of fees, expenses
 2   and costs to be made directly to Plaintiff’s counsel, pursuant to the assignment executed by Plaintiff.
 3   Any payments made shall be delivered to Plaintiff’s counsel:
 4                       Robert C. Weems
 5                       WEEMS LAW OFFICES
 6                       526 3rd St., Ste. A-2
 7                       San Rafael, CA 94901
 8            This stipulation constitutes a compromise settlement of Plaintiff’s claim for EAJA attorney
 9   fees and does not constitute an admission of liability on the part of Defendant under the EAJA or
10   otherwise. Payment of the agreed amount shall constitute a complete release from, and bar to, any
11   and all claims that Plaintiff and/or counsel including counsel’s firm may have relating to EAJA
12   attorney fees in connection with this action.
13            This award is without prejudice to the rights of counsel and/or counsel’s firm to seek Social
14   Security Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the
15   EAJA.
16    WEEMS LAW OFFICES                                  McGREGOR W. SCOTT,
                                                            U.S. Attorney
17                                                       DEBORAH LEE STACHEL,
18                                                          Regional Chief Counsel,
                                                            Region IX, Soc. Sec. Admin.
19                                                       ASIM MODI,
                                                          Sp. Asst. U.S. Attorney
20
      /s/Robert C. Weems                         By:     /s/ Asim Modi
21
      Robert C. Weems,                                   Asim Modi,
22    Attorney for Plaintiff                             Sp. Asst. U.S. Attorney,
                                                         Attorney for Defendant
23                                                       (per email authorization)
      SO ORDERED:
24
25
      Date:     January 15, 2021
26
                                                         ALLISON CLAIRE
27                                                       UNITED STATES MAGISTRATE JUDGE
28

                                                         2
     STIPULATION AND PROPOSED ORDER                                                  Case No. 2:19-cv-00065-AC
